Exhibit 10.1 Execution Version SECOND AMENDED AND RESTATEDAGREEMENT OF LIMITED PARTNERSHIPOFREXFORD INDUSTRIAL REALTY, L.P.a Maryland limited partnership THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. dated as of December 15, 2015 TABLE OF CONTENTS Page ARTICLE 1 DEFINED TERMS 1 ARTICLE 2 ORGANIZATIONAL MATTERS 21 Section 2.1 Formation 21 Section 2.2 Name 21 Section 2.3 Principal Office and Resident Agent; Principal Executive Office 22 Section 2.4 Power of Attorney 22 Section 2.5 Term 23 Section 2.6 Partnership Interests Are Securities 23 ARTICLE 3 PURPOSE 24 Section 3.1 Purpose and Business 24 Section 3.2 Powers 24 Section 3.3 Partnership Only for Purposes Specified 24 Section 3.4 Representations and Warranties by the Partners 24 ARTICLE 4 CAPITAL CONTRIBUTIONS 27 Section 4.1 Capital Contributions of the Partners 27 Section 4.2 Issuances of Additional Partnership Interests 27 Section 4.3 Additional Funds and Capital Contributions 29 Section 4.4 Stock Incentive Plans 31 Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or Other Plan 31 Section 4.6 No Interest; No Return 32 Section 4.7 Conversion or Redemption of Capital Shares 32 Section 4.8 Other Contribution Provisions 32 ARTICLE 5 DISTRIBUTIONS 33 Section 5.1 Requirement and Characterization of Distributions 33 Section 5.2 Distributions in Kind 33 Section 5.3 Amounts Withheld 33 Section 5.4 Distributions upon Liquidation 34 Section 5.5 Distributions to Reflect Additional Partnership Units 34 Section 5.6 Restricted Distributions 34 ARTICLE 6 ALLOCATIONS 34 Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss 34 Section 6.2 General Allocations 34 Section 6.3 Additional Allocation Provisions 36 i Section 6.4 Regulatory Allocation Provisions 37 Section 6.5 Tax Allocations 39 ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS 40 Section 7.1 Management 40 Section 7.2 Certificate of Limited Partnership 45 Section 7.3 Restrictions on General Partner’s Authority 45 Section 7.4 Reimbursement of the General Partner 48 Section 7.5 Outside Activities of the General Partner 49 Section 7.6 Transactions with Affiliates 50 Section 7.7 Indemnification 51 Section 7.8 Liability of the General Partner 53 Section 7.9 Title to Partnership Assets 57 Section 7.10 Reliance by Third Parties 57 ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS 57 Section 8.1 Limitation of Liability 57 Section 8.2 Management of Business 57 Section 8.3 Outside Activities of Limited Partners 58 Section 8.4 Return of Capital 58 Section 8.5 Rights of Limited Partners Relating to the Partnership 58 Section 8.6 Partnership Right to Call Partnership Common Units 59 Section 8.7 Rights as Objecting Partner 60 ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS 60 Section 9.1 Records and Accounting. 60 Section 9.2 Partnership Year 60 Section 9.3 Reports 60 ARTICLE 10 TAX MATTERS 61 Section 10.1 Preparation of Tax Returns 61 Section 10.2 Tax Elections 61 Section 10.3 Tax Matters Partner 61 Section 10.4 Withholding 63 Section 10.5 Organizational Expenses 63 ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS 63 Section 11.1 Transfer 63 Section 11.2 Transfer of General Partner’s Partnership Interest. 64 Section 11.3 Limited Partners’ Rights to Transfer 66 Section 11.4 Admission of Substituted Limited Partners 69 Section 11.5 Assignees 69 Section 11.6 General Provisions 70 ii ARTICLE 12 ADMISSION OF PARTNERS 72 Section 12.1 Admission of Successor General Partner 72 Section 12.2 Admission of Additional Limited Partners 72 Section 12.3 Amendment of Agreement and Certificate of Limited Partnership 73 Section 12.4 Limit on Number of Partners 73 Section 12.5 Admission 74 ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION 74 Section 13.1 Dissolution 74 Section 13.2 Winding Up 74 Section 13.3 Deemed Contribution and Distribution 76 Section 13.4 Rights of Holders 76 Section 13.5 Notice of Dissolution 77 Section 13.6 Cancellation of Certificate of Limited Partnership 77 Section 13.7 Reasonable Time for Winding-Up 77 ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS 77 Section 14.1 Procedures for Actions and Consents of Partners 77 Section 14.2 Amendments 77 Section 14.3 Actions and Consents of the Partners 78 ARTICLE 15 GENERAL PROVISIONS 79 Section 15.1 Redemption Rights of Qualifying Parties 79 Section 15.2 Addresses and Notice 84 Section 15.3 Titles and Captions 84 Section 15.4 Pronouns and Plurals 84 Section 15.5 Further Action 85 Section 15.6 Binding Effect 85 Section 15.7 Waiver 85 Section 15.8 Counterparts 85 Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial. 85 Section 15.10 Entire Agreement 86 Section 15.11 Invalidity of Provisions 86 Section 15.12 Limitation to Preserve REIT Status 86 Section 15.13 No Partition 87 Section 15.14 No Third-Party Rights Created Hereby 87 Section 15.15 No Rights as Stockholders 88 ARTICLE 16 LTIP UNITS 88 Section 16.1 Designation 88 Section 16.2 Vesting 88 Section 16.3 Adjustments 89 iii Section 16.4 Distributions 90 Section 16.5 Allocations 90 Section 16.6 Transfers 91 Section 16.7 Redemption 91 Section 16.8 Legend 91 Section 16.9 Conversion to Partnership Common Units 91 Section 16.10 Voting 94 Section 16.11 Section 83 Safe Harbor 94 ARTICLE 17 PERFORMANCE UNITS 95 Section 17.1 Designation 95 Section 17.2 Vesting 95 Section 17.3 Adjustments 96 Section 17.4 Distributions 96 Section 17.5 Allocations 97 Section 17.6 Transfers 98 Section 17.7 Redemption 98 Section 17.8 Legend 98 Section 17.9 Conversion to Partnership Common Units 98 Section 17.10 Voting iv Exhibits List ExhibitA EXAMPLES REGARDING ADJUSTMENT FACTOR A-1 ExhibitB NOTICE OF REDEMPTION B-1 ExhibitC CONVERSION NOTICE C-1 Exhibit D FORCED CONVERSION NOTICE D-1 iv SECOND AMENDED AND RESTATEDAGREEMENT OF LIMITED PARTNERSHIPOF REXFORD INDUSTRIAL REALTY, L.P.
